Citation Nr: 1221251	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an upper extremity neurological disorder, claimed as bilateral carpal tunnel syndrome.



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran had active service from February 2001 to February 2005.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In February 2012, the Board remanded the claim for further development.

In a January 2010 statement, the Veteran claimed that he has carpal tunnel syndrome or "something like it."  January 2010 statement, page 2.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue is as stated on the title page.


FINDING OF FACT

Competent medical evidence preponderates against finding that the Veteran currently has, or has had, an upper extremity neurological disorder, to include bilateral carpal tunnel syndrome, since he filed his claim in February 2006.  While he has reported symptoms, no disability causing the reported symptoms has been identified.


CONCLUSION OF LAW

An upper extremity neurological disorder, to include carpal tunnel syndrome, was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have also been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2006 and February 2012 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In May 2006 correspondence, VA provided notice of how disability evaluations and effective dates.  The claim was readjudicated in a supplemental statement of the case issued in May 2012.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.

The RO obtained the Veteran's VA treatment records, to include additional records pursuant to the February 2012 remand.  The claimant submitted his service treatment records.  The appellant underwent a VA examination in June 2006, and, pursuant to the Board's remand, another one in March 2012.  The March 2012 VA examiner addressed the existence of a neurological disorder of the upper extremities.

Pursuant to the remand, the RO in a February 2012 correspondence asked the Veteran to provide the names and addresses of all VA, private, or other Government health-care providers and treatment centers where he has been treated for symptoms associated with carpal tunnel syndrome since service; and to contact, as appropriate if identified by him, the St. Joseph's Mercy Care Services of Atlanta, Georgia, 424 Decatur Street, Atlanta, Georgia, 30312, and/or the Mercy Care Services Clinic at St. Luke's, 420 Courtland Street, N.E., Atlanta, Georgia, 30308, for the purpose of obtaining any records with regard to his treatment at those facilities.  The correspondence was not returned as undeliverable.  Therefore, the claimant apparently received that correspondence, but he did not respond to it.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the appellant's responsibility to present and support his claim.  38 U.S.C.A. § 5303.  Despite the appellant's lack of response, the RO again wrote again to him in April 2012, but that letter was apparently returned as undeliverable.  There is no indication that the Veteran returned the April 2012 correspondence.  In light of the appellant's lack of response to the February 2012 correspondence, there is no further duty to assist him with regard to obtaining any additional treatment records.  Private records cannot be obtained without his release, which as noted, has not been provided, and he has not provided any additional records.

The obtaining of additional VA treatment records, the February 2012  correspondence, and the March 2012 VA examination report demonstrate that the VA complied with the directives of the February 2012 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Certain chronic disabilities, such as other organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Board has reviewed all of the evidence of record, to include the service and VA treatment records as well as the VA examination reports.  Competent medical evidence preponderates against finding that the Veteran currently has, or has had, an upper extremity neurological disorder, to include bilateral carpal tunnel syndrome, since he filed his claim in February 2006.

There is conflicting evidence on whether the Veteran currently has, or has had, an upper extremity neurological disorder, to include bilateral carpal tunnel syndrome, since he filed his claim in February 2006.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

Service treatment records show that at the December 2004 separation examination, the examining physician assistant noted that the Veteran had bilateral wrist pain with signs and symptoms consistent with carpal tunnel syndrome.  That examiner apparently did not conduct any electrodiagnostic testing or physical assessment tests.  In January 2005, a physician assistant made an assessment of bilateral carpal tunnel syndrome, with the right wrist being more severe than the left one.  That physician assistant did conduct Tinel's and Phalen's tests, but not any electrodiagnostic testing.

The June 2006 VA examination report shows that Tinel's and Phalen's tests were questionably positive.  The examiner noted that the symptoms in the hands were associated with knuckle pain, which was atypical of carpal tunnel syndrome.  The examiner stated that there was no medical evidence to support a diagnosis of carpal tunnel syndrome.

A September 2006 VA treatment record shows an assessment of possible carpal tunnel syndrome made by a medical doctor.  The Tinel's sign was positive, but no electrodiagnostic testing was done.  

A November 2006 electromyography consult revealed that the electromyography and nerve conduction studies were normal and that there was no electrical diagnostic evidence of left or right median or ulnar nerve mononeuropathy.  The next day, a VA doctor noted that though the conduction tests were normal, the Veteran's symptoms were suggestive of focal nerve irritation.  The Board notes that no later medical evidence indicates that the appellant has focal nerve irritation.  Thus, there is no medical evidence of a chronic disability manifested by focal nerve irritation.  

An October 2009 VA treatment record reflects that a physician made an assessment of left cervical radiculopathy.  There is no indication that the doctor reviewed the November 2006 electromyography consult.

In April 2011, the Veteran's treating VA primary care doctor noted that the Veteran had symptoms suggestive of bilateral carpal tunnel syndrome with negative electromyography and nerve conduction studies, and made an assessment of bilateral mononeuropathy of the upper extremities related to carpal tunnel problems.  That doctor did not provide a basis for the diagnosis of bilateral mononeuropathy in light of the electrodiagnostic testing showing no neuropathy.  That doctor for purposes of obtaining wrist splints also made a provisional diagnosis of carpal tunnel syndrome.  

Starting in April 2011, the Veteran's treating psychiatrist made an Axis III diagnosis of carpal tunnel syndrome.  This psychiatrist did not conduct physical examination and is apparently relying on the above-mentioned diagnosis made by the appellant's treating primary care physician.  Moreover, starting in June 2011, the claimant's treating psychologist made an Axis III diagnosis of carpal tunnel syndrome by medical records.  The psychologist has no medical expertise in neurological disorders.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  The psychologist also relied on the above-mentioned diagnosis made by the appellant's treating primary care physician.

A June 2011 VA treatment record shows that the Veteran's primary care doctor made an finding of overuse injury related to carpal tunnel problems with negative electromyography and nerve conduction studies in the past.  In a June 2011 statement, that doctor diagnosed carpal tunnel syndrome, overuse injury secondary to repetitive hand motion.  That doctor did not provide a basis for the diagnosis of carpal tunnel syndrome in light of the electrodiagnostic testing showing no median nerve neuropathy.  The Board also notes that no later medical evidence indicates that the appellant has a diagnosis of an overuse injury.  Thus, there is no medical evidence of a chronic disability manifested by an overuse injury.
 
In August 2011, the Veteran reported at a VA vocational rehabilitation consult that bilateral carpal tunnel syndrome was diagnosed in 2004.  This notation is merely a history offered by the appellant alone.  This negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In September and November 2011, VA social workers noted diagnoses of carpal tunnel syndrome.  The social workers have no medical expertise in neurological disorders.  See Black, 10 Vet. App. at 284.  The social workers also apparently relied on the above-mentioned diagnosis made by the appellant's treating primary care physician.

In March 2012, the Veteran underwent an electromyography and nerve conduction studies.  His history of diagnoses of carpal tunnel syndrome and radiculopathy, symptoms of bilateral ulnar and median neuropathy and left cervical radiculopathy, and cervical films showing left C6-7 neural foramina encroachment was noted.  The electromyography and nerve conduction studies were normal.  The physician reviewing the studies specifically stated that there was no physiological evidence of neuropathy, carpal tunnel syndrome, or radiculopathy in the upper extremities.  The Board gives great weight to the physician's interpretation of the testing because that doctor addressed not only carpal tunnel syndrome but also neuropathy and radiculopathy.  In other words, that doctor did not limit his review to whether the appellant only has carpal tunnel syndrome or not and instead addressed whether the Veteran had other neurological disorders.  

The March 2012 VA examiner noted that the Veteran had symptoms that would be attributable to a peripheral nerve disorder, but determined that he did not have a peripheral nerve disorder or peripheral neuropathy.  The examiner opined that the Veteran did not have carpal tunnel syndrome and that, thus, the claimed carpal tunnel syndrome was not caused by or the result of military service.  The examiner noted that carpal tunnel syndrome was diagnosed in service based on reported symptoms, but that the electromyographies in 2006 and March 2012 did not show carpal tunnel syndrome.  The examiner indicated that electromyography and nerve conduction studies are the most accurate way to diagnose carpal tunnel syndrome.  The examiner added that the appellant had vague subjective symptoms with no objective evidence of a diagnosis.

The examiner reviewed the claims file, conducted a thorough examination, and gave a detailed history of the medical evidence.  The examiner also provided a thorough basis for the medical opinion.  For these reasons, the Board gives the March 2012 VA examination report great weight.

As for continuity of symptomatology, the appellant claims that he has had neurological symptomatology.  The Veteran is competent to report this symptomatology, and the Board finds him credible.  That said, supporting medical evidence is required because a relationship between reported neurological symptomatology and carpal tunnel syndrome and radiculopathy is not one as to which a lay person's observation is competent.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the great weight to the March 2012 VA examiner's opinion and the VA physician who reviewed the March 2012 electromyography and nerve conduction studies who in essence rejected this reporting of continuity of neurological symptomatology by opining that the claimant has not had an upper extremity neurological disorder, to include bilateral carpal tunnel syndrome.

In his formal claim, the Veteran reported that he has carpal tunnel syndrome.  Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Carpal tunnel syndrome is not a disorder for which lay witnesses are competent to identify the medical disability.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statement.  While the appellant can attest to factual matters to which he has first-hand knowledge, e.g., numbness, he is not competent to state that he has carpal tunnel syndrome due to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, as noted above, even though carpal tunnel syndrome and cervical radiculopathy have been diagnosed, competent medical evidence preponderates against finding that the Veteran currently has, or has had, an upper extremity neurological disorder, to include bilateral carpal tunnel syndrome, since he filed his claim in February 2006.

As competent medical evidence preponderates against finding that the Veteran currently has, or has had, an upper extremity neurological disorder, to include bilateral carpal tunnel syndrome, since he filed his claim in February 2006, there is no competent medical evidence that an upper extremity neurological disorder, to include bilateral carpal tunnel syndrome, was incurred in or aggravated by service or that an upper extremity neurological disorder, to include bilateral carpal tunnel syndrome, manifested itself with one year of active duty.  While he has reported pertinent symptoms, without an underlying disability, service connection is not granted for reported symptoms.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neurological disorder of the upper extremities, claimed as bilateral carpal tunnel syndrome, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


